DETAILED ACTION
Claims 1, 3, and 5 are pending and currently under review.
Claims 2 and 4 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.

Response to Amendment
The amendment filed 8/25/2021 has been entered.  Claims 1, 3, and 5 remain(s) pending in the application.  

Claim Interpretation
As stated in the previous office action, the examiner interprets the recitation of “a mobile foreign material” as recited in claims 1, 3, and 5 to be defined as a substance 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO2015005497, US 2015/0290741 referred to as English translation), Abe et al. (US 2002/0041818, herein referred to as Abe et al. (‘818)), either one of Flitsch et al. (US 2014/0374933) or Yoshimura (US 2017/0136538), and further in view of Kruth et al. (US 2009/0206065).
Regarding claim 1, Abe et al. discloses a method of selective laser sintering [abstract]; wherein said method includes the steps of forming a powder layer, scanning said powder layer with a laser light beam to form a melted, solidified layer, and repeating said steps to form a desired object [fig.1 a-b, 5].  The examiner reasonably considers the aforementioned disclosure of Abe et al. to meet the claimed limitations of alternately repeating steps of forming a solidified first layer by irradiating a powder layer and forming subsequent solidified layers (ie. a second layer) from newly formed powder layers on previously formed layers.  

Abe et al. does not expressly teach that the aforementioned removal serves to remove only the mobile foreign material as claimed.  Abe et al. (‘818) discloses a method of additive manufacturing wherein material is removed from a formed layer surface [abstract, 0013]; wherein un-sintered powder material can be solidified prior to removal such that powder refilling is not needed and only the swarf is removed without difficulty [0027].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by solidifying the un-sintered powder such that only the swarf can be removed without difficulty as taught by Abe et al. (‘818).  
Alternatively, Abe et al. (‘818) also discloses that, when un-sintered powder and chip material exist on the layer surface, it is also known to first remove said un-sintered powder prior to surface region removal (ie. machining) such that the swarf does not mix with the un-sintered powder [0025].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. by first removing any un-sintered powder prior to machining such that un-
Abe et al. and Abe et al. (‘818) do not expressly teach that the presence of absence of foreign material is checked based on a reflection of light obtained from the region where the solidified layer is to be formed as claimed.  However, this feature would have been obvious in view of the prior art.
Flitsch et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a vision system to measure the topology of a surface for material to be deposited upon by means of light or laser based techniques such as infrared means [0016, 0051,0066]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Abe et al. and Abe et al. (‘818) by including the vision system of Flitsch et al. such that the surface topology of a surface to be built upon (particularly the surface of Abe et al. having swarf) can be inspected as disclosed by Flitsch et al. [0016, 0051,0066]. 
Alternatively, Yoshimura discloses a method of additive manufacturing [abstract]; wherein a shape measurement unit is utilized to scan the surface of a formed layer and measure said surface shape through detection of reflected light [0056].  Therefore, it would have been obvious to one of ordinary skill to modify 
Furthermore, the aforementioned prior art does not expressly teach that the reflection of light is specifically a first reflection light from an upper surface region where a next solidified layer is to be formed and a second reflection light from an already formed powder layer as claimed.  Kruth et al. teaches a method of monitoring additive manufacturing [abstract]; wherein it is known to direct an external light source towards a powder surface and control manufacturing based on the detected light rays reflected from a melt zone and surrounding material [0061].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing the light detection of multiple light reflections to further control processing parameters based on the detected light reflections as taught by Kruth et al.  The examiner reasonably considers detected light from the melt pool and surrounding material to meet the claimed limitations of a first light reflection from an upper surface where a next 
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Abe et al. discloses that the material to be removed is chip material which occurs upon the surface-machining process, which the examiner reasonably considers to meet the limitation of swarf as claimed.
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  Abe et al. further teaches that the chip material is removed through a suction nozzle [0086].

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (JP2004175093, machine translation referred to herein) in view of Abe et al. (US 2002/0041818, herein referred to as Abe et al. (‘818)), either one of Flitsch et al. (US 2014/0374933) or Yoshimura (US 2017/0136538), and further in view of Kruth et al. (US 2009/0206065).
Regarding claim 1, Azuma et al. discloses a method of additive manufacturing [abstract]; wherein said method includes the steps of providing a powder layer, irradiating said powder layer with a laser to form a sintered layer, lowering an elevating table on which the sintered layer is located, and repeating said steps of supplying powder and sintering to form an object [p.3 In.110 to p.4 In.134].  The examiner reasonably considers the aforementioned disclosure of Azuma et al. to meet the claimed limitations of alternately repeating steps of 
Azuma et al. does not expressly teach that the aforementioned removal serves to remove only the mobile foreign material as claimed.  Abe et al. (‘818) discloses a method of additive manufacturing wherein material is removed from a formed layer surface [abstract, 0013]; wherein un-sintered powder material can be solidified prior to removal such that powder refilling is not needed and only the swarf is removed without difficulty [0027].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Azuma et al. by solidifying the un-sintered powder such that only the swarf can be removed without difficulty as taught by Abe et al. (‘818).
Alternatively, Abe et al. (‘818) also discloses that, when un-sintered powder and chip material exist on the layer surface, it is also known to first remove said un-sintered powder prior to surface region removal (ie. machining) 
Abe et al. and Abe et al. (‘818) do not expressly teach that the presence of absence of foreign material is checked based on a reflection of light obtained from the region where the solidified layer is to be formed as claimed.  However, this feature would have been obvious in view of the prior art.
Flitsch et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a vision system to measure the topology of a surface for material to be deposited upon by means of light or laser based techniques such as infrared means [0016, 0051,0066]. Therefore, it would have been obvious to one of ordinary skill to modify the method of Azuma et al. and Abe et al. (‘818) by including the vision system of Flitsch et al. such that the surface topology of a surface to be built upon (particularly the surface of Abe et al. having swarf) can be inspected as disclosed by Flitsch et al. [0016, 0051,0066]. 

Furthermore, the aforementioned prior art does not expressly teach that the reflection of light is specifically a first reflection light from an upper surface region where a next solidified layer is to be formed and a second reflection light from an already formed powder layer as claimed.  Kruth et al. teaches a method of monitoring additive manufacturing [abstract]; wherein it is known to direct an external light source towards a powder surface and control manufacturing based on the detected light rays reflected from a melt zone and surrounding material [0061].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing the light detection of multiple light reflections to further control processing parameters based on the 
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Azuma et al. discloses that the material to be removed is cutting waste material from machining, which the examiner reasonably considers to meet the limitation of swarf as claimed.
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  Azuma et al. further teaches that the chip material is removed through a suction nozzle (75) [fig.1].

Response to Arguments
Applicant's arguments, filed 8/25/2021, regarding the rejections over Abe et al. or Azuma et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that limitation ii) of removing only the mobile foreign material is not taught by the prior art.  The examiner cannot concur.  Firstly, although applicant argues that Abe et al. fails to teach the above limitation, it is noted that the previous rejection never alleged this point.  Rather, this limitation is shown to be taught by Abe et al. (‘818).  Thus, applicants’ arguments are moot because they do not apply to the current rejections at hand.  Secondly, as stated in the previous and current rejections, Abe et al. (‘818) expressly discloses that 
Applicant then argues that the freezing step of Abe et al. (‘818) would not be able to achieve detection of foreign mobile material based on reflected light from a region with no unsintered powders.  In response, the examiner first notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reliance upon Abe et al. (‘818) is merely to demonstrate the obviousness of removing only the foreign mobile material as claimed.  
Nonetheless, the examiner also notes that the features upon which applicant relies (i.e., reflected light from a region with no unsintered powders) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of the claims.
Applicant repeatedly argues against each reference separately.  In response, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant presents similar arguments in regards to the rejections over Azuma et al. as stated above.  The examiner cannot concur for the same reasons stated above.
Applicants’ arguments regarding the new limitations of i) a first and second reflection light are moot in view of the new grounds of rejection made in view of Kruth et al. as explained above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Primary Examiner, Art Unit 1734